Citation Nr: 0401422	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  97-08 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than May 12, 1992, 
for the assignment of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  

WITNESSES AT HEARING ON APPEAL

Appellant and S.J.


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from June 1966 to 
June 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA), Regional Office (RO), which granted a TDIU, effective 
May 12, 1992.  The veteran appealed the effective date of the 
award, and the current appeal ensued.  The veteran and S.J. 
testified at a personal hearing before a hearing officer at 
the RO in September 1997.

In April 2000, the Board denied entitlement to an effective 
date earlier than May 12, 1992, for the award of a TDIU and 
remanded the issue of entitlement to an increased rating for 
PTSD.  

The veteran then appealed the issue of entitlement to an 
effective date earlier than May 12, 1992 for the award of a 
TDIU.  The Secretary filed a May 2001 Motion for Remand of 
the issue denied in this case in light of the enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA).  In 
August 2001, the United States Court of Appeals for Veterans 
Claims (Court) vacated the Board's April 2000 decision with 
respect to effective date and remanded the case consistent 
with the motion.  In August 2002, the Board again denied 
entitlement to an effective date earlier than May 12, 1992, 
for the award of a TDIU.  The veteran again appealed the 
Board's decision and in April 2003, the Court granted the 
Joint Motion to vacate and remand the decision to the Board 
consistent with the motion.  

The Board notes that the attorney who had represented the 
veteran in connection with this appeal is no longer 
authorized to represent claimants before VA.  The veteran was 
notified of the revocation of the attorney's authority to 
represent claimants in a December 2001 letter from the RO.  
The veteran was advised of his options to obtain different 
representation in this matter.  In a May 2002 statement, the 
veteran indicated that he would represent himself.  


REMAND

This appeal is Remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
held that section 5103(a), requires VA to inform the claimant 
of information or evidence necessary to substantiate the 
claim, as well as which evidence VA will seek to provide and 
which evidence the claimant is to provide.  The Court held 
that BVA's failure to enforce compliance with that 
requirement is remandable error.  

Additionally, in Charles v. Principi, 16 Vet. App. 370 
(2002), the Court found that, although the Board stated in 
its decision that the notice and duty to assist provisions 
under the VCAA had been satisfied, it failed to discuss 
adequately the amended duty to notify.  Specifically, the 
Court noted that the Board failed to discuss the requirement 
to notify an appellant of the information necessary to 
substantiate his claim, and did not indicate what evidence, 
if any, would be gathered by the appellant, and which 
evidence would be provided by VA.  Moreover, the Court found 
that the Board decision failed to discuss whether the 
documents referenced in its finding that the duty to notify 
had been satisfied, or whether any other document in the 
record actually satisfied the notice requirements as set out 
in the statute.  

In this case, the Joint Motion stated that the notice 
requirements of 38 U.S.C.A. § 5103 had not been satisfied.  
Under 38 U.S.C.A. § 5103, VA has a duty to advise the veteran 
of the evidence necessary to substantiate his claim; such 
notice must indicate which portion of any such information or 
evidence is to be provided by the veteran and which portion 
VA would obtain.  The Motion stated specifically, that the 
statement of the case, the supplemental statement of the 
case, and other correspondence cited by the Board did not 
meet the aforementioned notice requirements.  Additionally, 
the statement of the case referenced by the Board informed 
the veteran that he had the burden of submitting a well-
grounded claim.  The requirement of submitting a well-
grounded claim has been eliminated by the VCAA.  Therefore, 
the appeal is remanded to comply with the holdings in 
Quartuccio and Charles.  

Accordingly, the case is remanded to the RO for the following 
action:

1.  Assure that all notice and 
development required by the VCAA has been 
done, specifically to include the 
provisions of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), requiring VA to 
inform the veteran of the information or 
evidence necessary to substantiate his 
claim, which evidence VA will seek to 
provide, and which evidence the veteran 
is to provide.  Additionally, the veteran 
should be informed of the evidence he 
lacks in his claim, and what the 
evidentiary requirements are for an 
earlier effective date.  

2.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, prepare a supplemental statement 
of the case (SSOC) and send it to the 
veteran.  Also provide an appropriate 
period of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




